Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 1, 3, 5-10, and 16-18 are pending in the instant application.  Claims 2, 4 and 11-15 have been canceled.  Claim 6-10 and 16 are withdrawn.  This action is written in response to applicant’s correspondence submitted 9/23/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.
The previous rejection of record (the rejection of claims 1,3,5, 17-18 under 35 USC 112(b) and 102(a)(1)) is withdrawn in view of the amendment to the claims. 
Claims 1, 3, 5, 17-18 are under examination with regard to SEQ ID NO 21.  Claim 5 is under examination with regard to SEQ ID No 22-25. 
New Grounds of Rejection
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is new ground of rejection. 
Claim 17 recites the genomic DNA comprises at least 5 CpG dinucleotides while claim 18 recites the genomic DNA comprises at least 6 CpG dinucleotides.  These limitations render the claims indefinite.  The amendment to claim 1 to recite “wherein the genomic DNA has a sequence comprising a portion of SEQ ID NO 21 that has at least 4 CpG dinucleotides”.  Claim 1 additionally recites the genomic DNA in line 2 of step (a).  It is unclear if the genomic DNA in step (a) is required to have 5 or 6 CpG dinucleotides or if the 5 or 6 CpG dinucleotides are to comprise a portion of SEQ ID NO 21.   Additionally it is unclear  if the sequence of SEQ ID NO 21 requires at least 5 or 6 CpG dinucleotides or if the genomic DNA that has some portion of a sequence of SEQ ID NO 21 comprises the at least 5 or 6 CpG dinucleotides.   It is unclear the limitations of the genomic DNA that is required for the claimed method steps.  Because the limitations of the genomic DNA are not clearly defined, one of skill in the art cannot determine the meets and bounds of the claimed subject matter and would not be apprised of infringing on the claimed method.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olek (US2011/0136687 A1) in view of Ahlquist et al. (WO 2015/153283 A1).  
Olek teaches method for detecting DNA methylation within genomic DNA (see para 26). Olek teaches treating genomic DNA and converting cytosine to uracil but not 5-methylcytosine bases, amplifying genomic DNA which contain specific cytosine and detecting the extent of methylation that is determined by detection of amplified products (see para 27).  Olek teaches samples are obtained from cells lines, tissue and blood (see para 53).  Olek teaches cancer disease (see para 84), diagnosis of adverse events for pat8ients with cancer disease (see claim 34) teaches methylation associated with colorectal cancer, thus Olek teaches subjects with increased risk for having cancer including liver, colon, prostate (claim 3). Olek teaches the treated DNA comprises the sequences of SEQ ID NO 4928, 4929, 30257, 30258, 4921, 4922, 30259, 30260 (see para 78).  The sequences of SEQ ID NO: 4928, 4929, 30257, 30258, 4921, 4922, 30259, 30260 comprise a portion of SEQ ID NO 21 that has at least 4 CpG dinucleotides (see sequence results and alignment).  Additionally the sequences comprise further CpG dinucleotides including 5 and 6 dinucleotides within the sequences of Olek (claim 17-18).   
With regard to claim 5, the claim recites a region of converted DNA is amplified using at least one methylation specific oligonucleotide that is substantially identical to “a” stretch of contiguous nucleotides of SEQ ID NO 22-25.  The recitation of “a” stretch of contiguous nucleotides of SEQ ID NO 22-25 comprises an oligonucleotide that comprises two or more nucleotides of SEQ ID NO 22-25.  In the instant case, Olek teaches methylation specific oligonucleotides that hybridize to a sequence segment that is at least 9 bases long of a  chemically pretreated DNA of SEQ ID NO 4928, 4929, 30257, 30258, 4921, 4922, 30259, 30260 (para 40). Olek further teaches primer oligonucleotides that comprise segments of SEQ ID NO 4928, 4929, 30257, 30258, 4921, 4922, 30259, 30260 (see para 91).  Each of these sequences disclosed by Olek comprise two or more nucleotides of SEQ ID NO 22-25. 
Olek does not teach obtaining cell free nucleic acid samples from blood.
However it was well known in the art to detect amplified and methylated DNA from genomic DNA in many different sample types including cell free DNA.  Ahlquist et al. teaches detecting malignant neoplasms in colorectal cancer.  Ahlquist teaches differentially methylated regions of a gene are associated with colon cancer.  Ahlquist teaches obtaining genomic DNA from all sample types comprising neoplastic matter including blood plasma, blood serum, isolated blood cells, cells isolated from blood, and cell free samples  (see pg. 48, lines 3-15 and 49, lines 7-28).  
Given the both Olek and Ahlquist teach methylation of genomic DNA from blood samples, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include types of samples for analysis of methylated DNA. The skilled artisan would have been motivated to include analysis of cell free DNA from blood samples because Ahlquist teaches methylation of genomic DNA can be determined in all sample types including cell free samples and blood samples.   Additionally the skilled artisan would have a reasonable expectation of success that cell free DNA from blood samples as taught by Ahlquist can be tested for methylated DNA because both Olek and Ahlquist teach analysis of genomic DNA from blood samples for the presence of methylation.  
Relevant Prior Art
Carvalho et al. (J. Thorac Oncol, 2013, 8:562-573) is cited as relevant art.  Carvalho teaches DNA methylation of 3’ UTR of ANKRD13B (see table 1).  The 3’ UTR of ANKRD13B comprises a portion of SEQ ID NO 21, specifically position 33-93 of SEQ ID NO 21.  
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634